Exhibit 10.20
[jeffbirdemploymentoff_image1.gif]                    EMPLOYMENT OFFER




 




 
 
 
 
 
 
EMPLOYEE:
 
Jeff Bird
 
 
 
POSITION / TITLE:
 
Chief Financial Officer
 
 
 
HIRE DATE:
 
Dec. 1, 2014
 
 
 
BASE COMPENSATION:
 
$33,333.33 per month
 
 
$15,384.61 per paycheck (bi-weekly)
 
 
 
STI:
 
87.5% of Base at 100% of Target
 
 
($350,000)
 
 
 
LTI:
 
$750,000 at 100% of Target
 
 
RSUs; 3 year graded vesting
 
 
 
EBITDA/ROIC GOALS:
 
EBITDA (or other selected targets) and payout ranges for STI and LTI TBD by
Compensation Committee for 2015.
 
 
 
ONBOARDING INCENTIVE:
 
$375,000 cash
 
 
$187,500 paid upon hire
 
 
$187,500 April 2015
 
 
 
 
 
$375,000 RSUs
 
 
2 Year vesting with one year Clawback
 
 
 
VACATION:
 
3 weeks beginning January 2015 and thereafter



ACCEPTED:
 
/s/ Jeff Bird
 
December 1, 2015
 
 
Jeff Bird
 
Effective Date


